department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date contact person identification_number ein contact number uil no legend a date b date c state of d date e date j f g date h date i dear this is in response to your request for an advance_ruling under sec_1_507-2 of the income_tax regulations that a can be expected to satisfy the requirements of sec_507 of the internal_revenue_code during the month period beginning on date b facts the information submitted indicates that you were incorporated on date c under the laws of the state of d you have been recognized as exempt from federal_income_tax under sec_501 of the code and determined to be a private_foundation as described in sec_509 your primary activities consist of supporting charitable projects in your community including a blood drive distribution of food to the poor and services for hospitalized children we have received your notification of intent to terminate your private_foundation_status under sec_507 of the code during the month period beginning on date b you also notified the manager of the exempt_organizations determinations division in a letter dated date e that you are terminating your private_foundation_status under sec_507 the information you have submitted indicates that beginning on date b and for a continuous 60-month period thereafter you will operate as a non-private foundation as described in sec_509 and sec_170 of the code you have developed a fundraising plan that will include a bi-annual raffle beginning in appeals to your members and members of the affiliated f for greater support beginning this year and solicitations for broader support from the general_public for example you plan to raise funds from the public this fall to support a local_tax exempt charity g you anticipate that contributions from your members and the general_public will constitute a substantial part of your income you have submitted projected financial data indicating that you expect to meet the public support_test under sec_509 and sec_170 for the 60-month period you have filed a form_872 consent to extend the time to assess tax to extend the period of limitations upon assessment of tax for the period ending on date h through date i law sec_507 of the code provides in relevant part that an organization’s status as a private_foundation shall be terminated if that organization meets the requirements of sec_509 sec_509 or sec_509 for a continuous period of calendar months notifies the secretary before the commencement of such 60-month period that it is terminating its private_foundation_status and establishes at the end of the month period that it has met the requirements of sec_509 sec_509 or sec_509 continuously during the termination period sec_1_507-2 of the regulations states in relevant part that an organization can terminate its private_foundation_status under sec_507 of the code if it properly notifies the internal_revenue_service before the commencement of its 60-month termination period that it is terminating its private_foundation_status sec_1_507-2 of the regulations provides that an organization which files the notification required by sec_507 that it is commencing a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 during the 60-month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the 60-month period sec_1_507-2 of the regulations provides that a 60-month advance_ruling letter shall only be issued if the organization’s request for an advance_ruling is filed with a consent under sec_6501 to the effect that the period of limitation upon assessment under sec_4940 for any taxable_year within the advance_ruling period shall not expire prior to one year after the date of the expiration of the time prescribed by law for the assessment of a deficiency for the last taxable_year within the 60-month period sec_1_507-2 of the regulations states in relevant part that an organization can terminate its private_foundation_status under sec_507 of the code if it meets the requirements of sec_509 for a continuous 60-month termination period sec_1_507-2 of the regulations states in relevant part that in order to meet the requirements of sec_507 of the code for the 60-month termination period as a sec_509 organization an organization must meet the requirements of sec_509 of the code for a continuous period of at least calendar months sec_1_507-2 of the regulations provides that in determining whether an organization will satisfy the requirements of sec_507 of the code for the month period the basic consideration is whether its organizational structure proposed programs or activities intended methods of operation and projected methods of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or of the code and sec_1_507-2 of the regulations during the 60-month period in making such determination all facts and circumstances shall be considered sec_509 a - b of the code provides that an exempt_organization will be classified as other than a private_foundation if it normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business not including such receipts from any person or government unit in any taxable_year to the extent that such receipts exceed the greater of dollar_figure or one percent of the organization’s support in such taxable_year from persons other than disqualified persons with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than in clauses vii and viii of the code and normally receives not more than one-third of its support in each taxable_year from the sum of i gross_investment_income and ii the excess of the amount of the unrelated_business_taxable_income over the over the amount of the unrelated_business_income_tax sec_1_507-2 of the regulations states that an organization can terminate its private_foundation_status under sec_507 of the code if immediately after the expiration of its 60-month termination period it establishes that it has complied with the requirements of sec_509 or of the code during that 60-month period sec_1_507-2 of the regulations states that in order to comply with the requirements under sec_507 of the code an organization shall within days after the expiration of the 60-month period file such information with the internal_revenue_service as is necessary to make a determination as to the organization’s status as an organization described under sec_509 or of the code and the regulations thereunder sec_1_507-2 of the regulations states that a private_foundation which elects to terminate its private_foundation_status and to operate as a public charity and which satisfies the requirements of sec_507 for termination of its private_foundation_status by the end of its 60-month termination period will be treated as a public charity for such period sec_1_507-2 of the regulations states that any organization which fails to satisfy the requirements of sec_507 of the code for termination of its private_foundation_status by the end of the 60-month termination period shall be treated as a private_foundation for the entire 60-month period for purposes of sections and chapter of the code sec_1_6033-2 of the regulations requires every private_foundation to file a form pf as its annual information_return analysis procedure as required by sec_507 of the code and sec_1_507-2 and sec_1 e of the regulations you notified the manager of the exempt_organizations determination division by letter dated date e that you were terminating your private_foundation_status under sec_507 of the code as required by sec_1_507-2 of the regulations you have filed a consent to extend the period of limitation upon assessment of tax for the period ending date h through a date that i sec_1 year or more after the expiration date for the assessment of a deficiency for the last taxable_year within the month period operation a sec_509 organization during 60-month period sec_507 and sec_507 of the code provide that the status of a qualified private_foundation shall be terminated if that foundation meets the requirements of sec_509 sec_509 or sec_509 for a period of calendar months and establishes at the end of the month period that it has met those requirements continuously during the 60-month period you have submitted information indicating that beginning on date b and for a continuous month period thereafter you will operate to support charitable projects in your community including a blood drive distribution of food to the poor and services for hospitalized children you have developed a fundraising plan that will include a bi-annual raffle beginning in appeals to your members and members of the affiliated f for greater support beginning this year and solicitations for broader support from the general_public you anticipate that contributions from your members and the general_public will constitute a substantial part of your income you have submitted projected financial data indicating that you expect to meet the public support_test under sec_509 and sec_170 of the code for the 60-month period specifically during the 60-month period you expect to receive more than one-third of your support from gifts grants contributions and membership fees as provided in sec_509 of the code and no more than one-third of your support from gross_investment_income and unrelated_business_taxable_income as provided in sec_509 of the code therefore you have established that you can reasonably be expected to meet the requirements of sec_509 of the code over that 60-month period beginning on date b ruling accordingly based on your proposed activities and support we conclude that a can reasonably be expected to meet the requirements of sec_507 of the code as a publicly supported charity under sec_509 of the code during an advance_ruling period of months beginning on date b sec_1_507-2 and sec_1_507-2 of the regulations state that in order to comply with the requirements under sec_507 of the code an organization shall within days after the expiration of the 60-month period file such information with the internal_revenue_service as is necessary to make a determination as to the organization’s status as an organization described under sec_509 or of the code and the regulations thereunder thus within days plus any applicable extensions after the end of your month period you must establish to the satisfaction of the internal_revenue_service that you have qualified as an organization which meets the requirements of paragraph or of sec_509 of the code for the month period if you do establish that fact you will be so classified for all purposes beginning with the first day of the first taxable_year of the month period and thereafter so long as you continue to meet the requirements of sec_509 or of the code if however you do not ultimately establish that you have met these requirements for the month period you will be classified as a private_foundation as of the first day of the first taxable_year of the month period see sec_1_507-2 and sec_1_507-2 of the regulations until your private_foundation_status is terminated and you are classified as a public charity you will continue to be required to file form_990-pf see sec_1_6033-2 of the regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
